             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 1 of 48




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 LIBERTY PATENTS LLC,
                                                       CIVIL ACTION NO. 6:21-cv-692
       Plaintiff,
                                                       ORIGINAL COMPLAINT FOR
 v.                                                    PATENT INFRINGEMENT

 LATTICE SEMICONDUCTOR                                 JURY TRIAL DEMANDED
 CORPORATION,
       Defendant.


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Liberty Patents LLC (“Liberty Patents” or “Plaintiff”) files this original

complaint against Defendant Lattice Semiconductor Corporation (“Lattice” or “Defendant”),

alleging, based on its own knowledge as to itself and its own actions and based on information

and belief as to all other matters, as follows:

                                              PARTIES

       1.       Liberty Patents is a limited liability company formed under the laws of the State

of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.       Defendant Lattice Semiconductor Corporation is a corporation organized and

existing under the laws of the state of Delaware. Lattice Semiconductor Corporation may be

served with process through its registered agent, Corporation Service Company d/b/a/ CSC-

Lawyers Incorporating Service Company at 211 East 7th Street, Suite 620, Austin, Texas,

78701-3218.

       3.       Lattice describes itself as a “global leader in smart connectivity solutions,

providing market leading intellectual property and low-power, small form-factor devices that

enable more than 8,000 global customers to quickly deliver innovative and differentiated cost
               Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 2 of 48




and power efficient products.” 1 It is the world’s largest volume supplier of FPGAs. 2 According

to Lattice, “[a]n FPGA’s parallel architecture enables faster processing than competing devices,

such as microcontrollers, allowing for a user experience with shorter pauses and fewer delays.” 3

          4.      Further, Lattice states that its “FPGAs are among the lowest power consumption

in the industry, enabling the application processor and other high-power components to remain

dormant longer, resulting in longer battery life.” 4 Lattice also states that it enables thinner end

products than others in the industry. 5

                                   JURISDICTION AND VENUE

          5.      This is an action for infringement of a United States patent arising under 35

U.S.C. §§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the

action under 28 U.S.C. § 1331 and § 1338(a).

          6.      This Court has personal jurisdiction over Lattice pursuant to due process and/or

the Texas Long Arm Statute because, inter alia, (i) Lattice has done and continues to do business

in Texas; (ii) Lattice has committed and continues to commit acts of patent infringement in the

State of Texas, including making, using, offering to sell, and/or selling accused products in

Texas, and/or importing accused products into Texas, including by Internet sales and/or sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in Texas,




1
    https://ir.latticesemi.com/
2
    https://ir.latticesemi.com/static-files/1a0364e1-427b-475e-a979-092577f59207.
3
  Lattice Semiconductor Corp. Form 10-K at 5 (2019), https://ir.latticesemi.com/static-
files/845b07bb-eb8f-48ff-97ba-0bcdb2b4b563.
4
    Id.
5
    Id.

                                                   2
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 3 of 48




and/or committing at least a portion of any other infringements alleged herein in Texas, and (iii)

Lattice is registered to do business in Texas.

       7.      Venue is proper in this district under 28 U.S.C. § 1400(b). Venue is further

proper because Lattice has committed and continues to commit acts of patent infringement in this

district, including making, using, offering to sell, and/or selling accused products in this district,

and/or importing accused products into this district, including by Internet sales and/or sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in this district,

and/or committing at least a portion of any other infringements alleged herein in this district.

       8.      Lattice also has a regular and established place of business in this district,

including at least at 11754 Jollyville Rd., #108, Austin, Texas, 78759:




Source: https://goo.gl/maps/fSg65aoPYQMH8Boa9

                                          BACKGROUND

       9.      The patents-in-suit generally relate to body biasing voltages used in integrated

circuits (ICs). They teach application of body biasing techniques that improve circuit



                                                   3
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 4 of 48




performance and reduce power consumption in one or more power modes. Specifically, the

patents-in-suit disclose systems and methods for generating body biasing voltages so that a

processor can operate with increased power savings. For example, the patents-in-suit describe

techniques for using body biasing voltages to decrease power consumption during high

performance applications. Other examples disclose use of body biasing voltages during low-

power modes.

       10.      The use of body biasing voltages in ICs has become an increasingly necessary

design feature in many applications today. Coupled with the explosive demand for ICs over the

last few years, the more stringent requirement that ICs consume less and less power has focused

the industry towards using body biasing voltages. Body biasing voltage techniques are now

being used in applications ranging from automotive technologies to industrial IoT devices.

Whether an application requires high performance circuitry or ultra low-power modes (or both),

body biasing techniques have become essential.

       11.     The technology described by the patents-in-suit was developed by engineers at

Transmeta Corp. Transmeta was a technology company formed in 1995 and best known for

designing high performance processors, such as the Crusoe and the Efficeon in the early 2000s.

In particular, Transmeta’s major focus was on developing low power, high performance ICs. To

achieve such high power savings, one of the major techniques used by Transmeta engineers was

to apply body biasing voltages to its ICs.

       12.     Industry experts have recognized the technological innovation of Transmeta’s

processors, and some have noted that Transmeta’s energy-saving processors were ahead of their




                                                 4
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 5 of 48




time. 6 The inventions disclosed in the patents-in-suit are extremely important to multiple

industries, and have been cited by major technology companies and processor developers like

Canon, Freescale Semiconductor (now part of NXP), Nvidia, Packet Digital, and Smart

Technologies (now part of Foxconn).

                                             COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,509,504

       13.     On March 24, 2009, U.S. Patent No. 7,509,504 (“the ’504 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

       14.     Liberty Patents is the owner of the ’504 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’504

Patent against infringers, and to collect damages for all relevant times.

       15.     Lattice made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, Lattice’s CrossLink-NX

family of FPGA devices and other products 7 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):


6
  See, e.g., Chip Hall of Fame: Transmeta Corp. Crusoe Processor, IEEE Spectrum (June 30,
2017) (“Ahead of its time, this chip heralded the mobile era when energy use, not processing
power, would become the most important spec.”), https://spectrum.ieee.org/tech-history/silicon-
revolution/chip-hall-of-fame-transmeta-corp-crusoe-processor.
7
 See, e.g., Lattice LIFCL-40-7BG400C, LIFCL-40-9MG289C, LIFCL-40-7SG72CES, LIFCL-
40-8SG72C, LIFCL-40-9BG256C, LIFCL-40-7MG121I, LIFCL-40-7BG400CES, LIFCL-40-
7MG121CES, LIFCL-40-7SG72IES, LIFCL-40-8BG400C, LIFCL-40-8BG256C, LIFCL-40-
8MG121C, LIFCL-40-7MG289I, LIFCL-40-8MG121I, LIFCL-40-8SG72I, LIFCL-40-
9MG289IES, LIFCL-40-8MG289I, LIFCL-40-8MG289C, LIFCL-40-9MG289I, LIFCL-40-
7MG121IES, LIFCL-40-9BG400I, LIFCL-40-9BG256I, LIFCL-40-9MG289IES2, LIFCL-40-
7MG121C, LIFCL-40-8BG256I, LIFCL-40-7BG256C, LIFCL-40-7BG256I, LIFCL-40-
7BG400C, LIFCL-40-7BG400I, LIFCL-40-7MG289C, LIFCL-40-8BG400I, LIFCL-40-

                                                 5
          Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 6 of 48




9BG400C, LIFCL-40-9MG121C, LIFCL-40-9MG121I, LIFCL-40-9SG72C, LIFCL-40-9SG72I,
LIFCL-17-7MG121C, LIFCL-17-9MG121I, LIFCL-17-9BG256C, LIFCL-17-7MG121I,
LIFCL-17-7UWG72CES, LIFCL-17-8MG121C, LIFCL-17-8UWG72I, LIFCL-17-8SG72I,
LIFCL-17-9SG72I, LIFCL-17-8MG121I, LIFCL-17-7MG121CES, LIFCL-17-7UWG72C,
LIFCL-17-7UWG72I, LIFCL-17-7SG72C, LIFCL-17-7MG121IES, LIFCL-17-7BG256C,
LIFCL-17-7BG256I , LIFCL-17-7SG72I , LIFCL-17-8BG256C , LIFCL-17-8BG256I , LIFCL-
17-8SG72C, LIFCL-17-8UWG72C, LIFCL-17-9BG256I, LIFCL-17-9MG121C, LIFCL-17-
9SG72C, LIFCL-17-9UWG72C, LIFCL-17-9UWG72I, LFD2NX-17-7MG121C, LFD2NX-17-
7MG121I, LFD2NX-17-8MG121C, LFD2NX-17-8MG121I, LFD2NX-17-9MG121C,
LFD2NX-17-9MG121I, LFD2NX-40-7BG256I, LFD2NX-40-7BG196C, LFD2NX-40-
9MG121IES, LFD2NX-40-9MG121I, LFD2NX-40-9BG196I, LFD2NX-40-7BG256C,
LFD2NX-40-8BG256I, LFD2NX-40-7MG121C, LFD2NX-40-7MG121I, LFD2NX-40-
8BG196C, LFD2NX-40-8BG196I, LFD2NX-40-8MG121C, LFD2NX-40-8MG121I, LFD2NX-
40-9BG196C, LFD2NX-40-9BG256C, LFD2NX-40-9BG256I, LFD2NX-40-9MG121C,
LFD2NX-40-7BG196I, LFD2NX-40-8BG256C, LIFCL-VVML-EVN, LIFCL-40-EVN, LIFCL-
VIP-SI-EVN, LFD2NX-VERSA-EVN, etc.

                                        6
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 7 of 48




Source: https://www.businesswire.com/news/home/20191210005349/en/New-Lattice-
CrossLink-NX-FPGAs-Bring-Power-and-Performance-Leadership-to-Embedded-Vision-and-
Edge-AI-Applications

       16.     By doing so, Lattice has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’504 Patent. Lattice’s infringement in this regard is ongoing.

       17.     Lattice’s CrossLink-NX family of FPGA devices are exemplary accused products.

       18.     Lattice has infringed the ’504 Patent by using the accused products and thereby

practicing a method for determining a body biasing voltage applied to a microprocessor.

       19.     For example, Lattice’s CrossLink-NX family of FPGA devices (“computer

system”) includes logic cells and digital signal processing (DSP) blocks (“microprocessor”) for

applications like signal processing, Edge AI processing, video processing, etc. A CrossLink-NX

device uses FD-SOI programmable back-bias technology for power optimization. The FD-SOI

technology allows application of programmable body bias voltages to the die.




                                                 7
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 8 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




                                            8
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 9 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

                                            9
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 10 of 48




Source: https://www.electronicsweekly.com/news/products/fpga-pld/lattice-moves-fd-soi-
redesigns-fpgas-embedded-vision-edge-ai-2019-12/

       20.     The method practiced using the accused products comprises receiving a command

to change to a different power condition of a computer system comprising the microprocessor.

The power condition comprises a different microprocessor clock frequency and/or a different

microprocessor operating voltage.

       21.     For example, Lattice’s CrossLink-NX family of FPGA devices (“computer

system”) includes logic cells and digital signal processing (DSP) blocks (“microprocessor”) for

applications like signal processing, Edge AI processing, video processing, etc. A CrossLink-NX

device supports two power modes: High Performance (HP) mode and Low Power (LP) mode.

Each power mode is associated with a performance grade. The power mode of the device can be

switched from HP mode to LP mode via a performance grade selection.

       22.     Accordingly, a command can be received to change the power mode of the device

from HP to LP (“a different power condition”). Further, each performance grade (i.e., power

mode) is associated with a different speed (“clock frequency”) and voltage (“operating voltage”).




                                               10
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 11 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




                                           11
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 12 of 48




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 9)

       23.     The method practiced using the accused products further comprises accessing

body biasing voltage information corresponding to the power condition.

       24.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The FD-SOI technology allows

application of programmable body bias voltages to the die. The power mode of the device can

be switched from HP mode to LP mode by changing the value of the back-bias voltage (“body

biasing voltage information”). Accordingly, the programmed back-bias voltage of the LP mode

(“said power condition”) can be accessed.




                                                12
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 13 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




                                           13
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 14 of 48




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 3)




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




                                           14
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 15 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)




Source: https://www.latticesemi.com/view_document?document_id=52780 (Page 12)

       25.     The method practiced using the accused products further comprises commanding

a voltage supply coupled to a body terminal of the microprocessor to generate a voltage

corresponding to the body biasing voltage information corresponding to the power condition.

       26.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The power mode of the device can

be switched from HP mode to LP mode by changing the value of the back-bias voltage (“said

body biasing voltage information”). Accordingly, using the programmed back-bias voltage

information of the LP mode (“said power condition”), a voltage supply coupled to the body

terminal of the die can generate the corresponding body bias voltage based on a command.

                                                15
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 16 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




                                           16
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 17 of 48




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)




                                           17
              Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 18 of 48




Source: http://ir.latticesemi.com/static-files/e5b359ca-385a-4c96-b697-f0f0ccbe00d6 (Slide 17)




Source: https://www.electronicsweekly.com/news/products/fpga-pld/lattice-moves-fd-soi-
redesigns-fpgas-embedded-vision-edge-ai-2019-12/

        27.     Lattice has had knowledge of the ’504 Patent at least as of the date when it was

notified of the filing of this action.

        28.     Liberty Patents has been damaged as a result of the infringing conduct by Lattice

alleged above. Thus, Lattice is liable to Liberty Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                18
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 19 of 48




       29.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’504 Patent.

                                            COUNT II

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,127,156

       30.     On February 28, 2012, U.S. Patent No. 8,127,156 (“the ’156 Patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

       31.     Liberty Patents is the owner of the ’156 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’156

Patent against infringers, and to collect damages for all relevant times.

       32.     Lattice made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, Lattice’s CrossLink-NX

family of FPGA devices and other products 8 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):


8
 See, e.g., Lattice LIFCL-40-7BG400C, LIFCL-40-9MG289C, LIFCL-40-7SG72CES, LIFCL-
40-8SG72C, LIFCL-40-9BG256C, LIFCL-40-7MG121I, LIFCL-40-7BG400CES, LIFCL-40-
7MG121CES, LIFCL-40-7SG72IES, LIFCL-40-8BG400C, LIFCL-40-8BG256C, LIFCL-40-
8MG121C, LIFCL-40-7MG289I, LIFCL-40-8MG121I, LIFCL-40-8SG72I, LIFCL-40-
9MG289IES, LIFCL-40-8MG289I, LIFCL-40-8MG289C, LIFCL-40-9MG289I, LIFCL-40-
7MG121IES, LIFCL-40-9BG400I, LIFCL-40-9BG256I, LIFCL-40-9MG289IES2, LIFCL-40-
7MG121C, LIFCL-40-8BG256I, LIFCL-40-7BG256C, LIFCL-40-7BG256I, LIFCL-40-
7BG400C, LIFCL-40-7BG400I, LIFCL-40-7MG289C, LIFCL-40-8BG400I, LIFCL-40-
9BG400C, LIFCL-40-9MG121C, LIFCL-40-9MG121I, LIFCL-40-9SG72C, LIFCL-40-9SG72I,
LIFCL-17-7MG121C, LIFCL-17-9MG121I, LIFCL-17-9BG256C, LIFCL-17-7MG121I,
LIFCL-17-7UWG72CES, LIFCL-17-8MG121C, LIFCL-17-8UWG72I, LIFCL-17-8SG72I,
LIFCL-17-9SG72I, LIFCL-17-8MG121I, LIFCL-17-7MG121CES, LIFCL-17-7UWG72C,
LIFCL-17-7UWG72I, LIFCL-17-7SG72C, LIFCL-17-7MG121IES, LIFCL-17-7BG256C,
LIFCL-17-7BG256I , LIFCL-17-7SG72I , LIFCL-17-8BG256C , LIFCL-17-8BG256I , LIFCL-
17-8SG72C, LIFCL-17-8UWG72C, LIFCL-17-9BG256I, LIFCL-17-9MG121C, LIFCL-17-

                                                 19
          Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 20 of 48




Source: https://www.businesswire.com/news/home/20191210005349/en/New-Lattice-
CrossLink-NX-FPGAs-Bring-Power-and-Performance-Leadership-to-Embedded-Vision-and-
Edge-AI-Applications




9SG72C, LIFCL-17-9UWG72C, LIFCL-17-9UWG72I, LFD2NX-17-7MG121C, LFD2NX-17-
7MG121I, LFD2NX-17-8MG121C, LFD2NX-17-8MG121I, LFD2NX-17-9MG121C,
LFD2NX-17-9MG121I, LFD2NX-40-7BG256I, LFD2NX-40-7BG196C, LFD2NX-40-
9MG121IES, LFD2NX-40-9MG121I, LFD2NX-40-9BG196I, LFD2NX-40-7BG256C,
LFD2NX-40-8BG256I, LFD2NX-40-7MG121C, LFD2NX-40-7MG121I, LFD2NX-40-
8BG196C, LFD2NX-40-8BG196I, LFD2NX-40-8MG121C, LFD2NX-40-8MG121I, LFD2NX-
40-9BG196C, LFD2NX-40-9BG256C, LFD2NX-40-9BG256I, LFD2NX-40-9MG121C,
LFD2NX-40-7BG196I, LFD2NX-40-8BG256C, LIFCL-VVML-EVN, LIFCL-40-EVN, LIFCL-
VIP-SI-EVN, LFD2NX-VERSA-EVN, etc.

                                          20
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 21 of 48




       33.     By doing so, Lattice has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’156 Patent. Lattice’s infringement in this regard is ongoing.

       34.     Lattice’s CrossLink-NX family of FPGA devices are exemplary accused products.

       35.     Lattice has infringed the ’156 Patent by using the accused products and thereby

practicing a method for determining a desirable power condition, of a set of power conditions, of

a computer system comprising a microprocessor, wherein the set of power conditions comprises

a power down state.

       36.     For example, Lattice’s CrossLink-NX family of FPGA devices (“computer

system”) includes logic cells and digital signal processing (DSP) blocks (“microprocessor”) for

applications like signal processing, Edge AI processing, video processing, etc. A CrossLink-NX

device supports two power modes (“a set of power conditions”): High Performance (HP) mode

and Low Power (LP) mode. Each power mode is associated with a performance grade. The

power mode of the device can be switched from HP mode to LP mode via a performance grade

selection. Accordingly, a desirable power mode of a CrossLink-NX device can be determined by

selecting a performance grade. Further, the LP mode of the device is a low power state (i.e., “a

power down state”).




                                                21
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 22 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




                                           22
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 23 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 3).




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)


                                           23
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 24 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

       37.     The method practiced using the accused products further comprises accessing

body biasing voltage information corresponding to the power condition.

       38.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The power mode of the device can

be switched from HP mode to LP mode by changing the value of the back-bias voltage (“body

biasing voltage information”). Accordingly, the programmed back-bias voltage of the LP mode

(“said power condition”) can be accessed.




                                                24
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 25 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




                                           25
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 26 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

                                           26
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 27 of 48




       39.     The method practiced using the accused products further comprises commanding

a voltage supply coupled to a body terminal of the microprocessor to generate a voltage

corresponding to the body biasing voltage information corresponding to the power condition.

       40.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The power mode of the device can

be switched from HP mode to LP mode by changing the value of the back-bias voltage (“body

biasing voltage information”). Accordingly, using the programmed back-bias voltage

information of the LP mode (“said power condition”), a voltage supply coupled to the body

terminal of the die can generate the corresponding body bias voltage based on a command.




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




                                                27
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 28 of 48




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)



                                           28
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 29 of 48




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)




Source: http://ir.latticesemi.com/static-files/e5b359ca-385a-4c96-b697-f0f0ccbe00d6 (Slide 17)




                                              29
              Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 30 of 48




Source: https://www.electronicsweekly.com/news/products/fpga-pld/lattice-moves-fd-soi-
redesigns-fpgas-embedded-vision-edge-ai-2019-12/

        41.     Lattice has had knowledge of the ’156 Patent at least as of the date when it was

notified of the filing of this action.

        42.     Liberty Patents has been damaged as a result of the infringing conduct by Lattice

alleged above. Thus, Lattice is liable to Liberty Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        43.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’156 Patent.

                                            COUNT III

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,458,496

        44.     On June 4, 2013, U.S. Patent No. 8,458,496 (“the ’496 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

        45.     Liberty Patents is the owner of the ’496 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’496

Patent against infringers, and to collect damages for all relevant times.


                                                  30
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 31 of 48




       46.     Lattice made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, Lattice’s CrossLink-NX

family of FPGA devices and other products 9 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):




9
 See, e.g., Lattice LIFCL-40-7BG400C, LIFCL-40-9MG289C, LIFCL-40-7SG72CES, LIFCL-
40-8SG72C, LIFCL-40-9BG256C, LIFCL-40-7MG121I, LIFCL-40-7BG400CES, LIFCL-40-
7MG121CES, LIFCL-40-7SG72IES, LIFCL-40-8BG400C, LIFCL-40-8BG256C, LIFCL-40-
8MG121C, LIFCL-40-7MG289I, LIFCL-40-8MG121I, LIFCL-40-8SG72I, LIFCL-40-
9MG289IES, LIFCL-40-8MG289I, LIFCL-40-8MG289C, LIFCL-40-9MG289I, LIFCL-40-
7MG121IES, LIFCL-40-9BG400I, LIFCL-40-9BG256I, LIFCL-40-9MG289IES2, LIFCL-40-
7MG121C, LIFCL-40-8BG256I, LIFCL-40-7BG256C, LIFCL-40-7BG256I, LIFCL-40-
7BG400C, LIFCL-40-7BG400I, LIFCL-40-7MG289C, LIFCL-40-8BG400I, LIFCL-40-
9BG400C, LIFCL-40-9MG121C, LIFCL-40-9MG121I, LIFCL-40-9SG72C, LIFCL-40-9SG72I,
LIFCL-17-7MG121C, LIFCL-17-9MG121I, LIFCL-17-9BG256C, LIFCL-17-7MG121I,
LIFCL-17-7UWG72CES, LIFCL-17-8MG121C, LIFCL-17-8UWG72I, LIFCL-17-8SG72I,
LIFCL-17-9SG72I, LIFCL-17-8MG121I, LIFCL-17-7MG121CES, LIFCL-17-7UWG72C,
LIFCL-17-7UWG72I, LIFCL-17-7SG72C, LIFCL-17-7MG121IES, LIFCL-17-7BG256C,
LIFCL-17-7BG256I , LIFCL-17-7SG72I , LIFCL-17-8BG256C , LIFCL-17-8BG256I , LIFCL-
17-8SG72C, LIFCL-17-8UWG72C, LIFCL-17-9BG256I, LIFCL-17-9MG121C, LIFCL-17-
9SG72C, LIFCL-17-9UWG72C, LIFCL-17-9UWG72I, LFD2NX-17-7MG121C, LFD2NX-17-
7MG121I, LFD2NX-17-8MG121C, LFD2NX-17-8MG121I, LFD2NX-17-9MG121C,
LFD2NX-17-9MG121I, LFD2NX-40-7BG256I, LFD2NX-40-7BG196C, LFD2NX-40-
9MG121IES, LFD2NX-40-9MG121I, LFD2NX-40-9BG196I, LFD2NX-40-7BG256C,
LFD2NX-40-8BG256I, LFD2NX-40-7MG121C, LFD2NX-40-7MG121I, LFD2NX-40-
8BG196C, LFD2NX-40-8BG196I, LFD2NX-40-8MG121C, LFD2NX-40-8MG121I, LFD2NX-
40-9BG196C, LFD2NX-40-9BG256C, LFD2NX-40-9BG256I, LFD2NX-40-9MG121C,
LFD2NX-40-7BG196I, LFD2NX-40-8BG256C, LIFCL-VVML-EVN, LIFCL-40-EVN, LIFCL-
VIP-SI-EVN, LFD2NX-VERSA-EVN, etc.

                                               31
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 32 of 48




Source: https://www.businesswire.com/news/home/20191210005349/en/New-Lattice-
CrossLink-NX-FPGAs-Bring-Power-and-Performance-Leadership-to-Embedded-Vision-and-
Edge-AI-Applications



       47.     By doing so, Lattice has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’496 Patent. Lattice’s infringement in this regard is ongoing.

       48.     Lattice’s CrossLink-NX family of FPGA devices are exemplary accused products.

       49.     Lattice’s CrossLink-NX family of FPGA devices includes means for determining

a particular power condition, of a set of power conditions, of a computer system comprising a

microprocessor, wherein the set of power conditions comprises a power down state.

       50.     For example, Lattice’s CrossLink-NX family of FPGA devices (“computer

system”) includes logic cells and digital signal processing (DSP) blocks (“microprocessor”) for

applications like signal processing, Edge AI processing, video processing, etc. A CrossLink-NX

device supports two power modes (“a set of power conditions”): High Performance (HP) mode

and Low Power (LP) mode. Each power mode is associated with a performance grade. The

power mode of the device can be switched from HP mode to LP mode via a performance grade

                                                32
            Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 33 of 48




selection. Accordingly, a CrossLink-NX device includes means for determining and selecting a

performance grade of a particular power mode of the device. Further, the LP mode of the device

is a low power state (i.e., “a power down state”).




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




                                                33
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 34 of 48




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)



                                           34
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 35 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 3).




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

       51.     Lattice’s CrossLink-NX family of FPGA devices includes means for accessing

body biasing voltage information corresponding to the particular power condition.

       52.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The power mode of the device can


                                                35
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 36 of 48




be switched from HP mode to LP mode by changing the value of the back-bias voltage (“body

biasing voltage information”). Accordingly, a CrossLink-NX device includes means for

accessing the programmed back-bias voltage of the LP mode (“said particular power condition”).




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




                                             36
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 37 of 48




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)



                                           37
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 38 of 48




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

       53.     Lattice’s CrossLink-NX family of FPGA devices includes means for commanding

a voltage supply coupled to a body terminal of the microprocessor to generate a voltage

corresponding to the body biasing voltage information corresponding to the particular power

condition.

       54.     For example, Lattice’s CrossLink-NX family of FPGA devices includes logic

cells and digital signal processing (DSP) blocks (“microprocessor”) for applications like signal

processing, Edge AI processing, video processing, etc. A CrossLink-NX device uses FD-SOI

programmable back-bias technology for power optimization. The power mode of the device can

be switched from HP mode to LP mode by changing the value of the back-bias voltage (“body

biasing voltage information”). Using the programmed back-bias voltage information of the LP

mode (“said power condition”), a voltage supply coupled to the body terminal of the die can

generate the corresponding body bias voltage based on a command. Accordingly, a CrossLink-

                                                38
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 39 of 48




NX device includes means for commanding the voltage supply to generate a body biasing

voltage corresponding to the body biasing voltage information.




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 6)




Source: https://www.latticesemi.com/Products/FPGAandCPLD/CrossLink-
NX?ActiveTab=User+Manual



                                              39
           Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 40 of 48




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 1)




Source: http://www.latticesemi.com/-
/media/LatticeSemi/Documents/ApplicationNotes/PT2/FPGA-TN-02075-1-0-Power-
Management-Calculation-for-CrossLinkNX-Devices.ashx?document_id=52795 (Page 5)




Source: https://www.tiriasresearch.com/wp-content/uploads/2020/04/TIRIAS_Research-
Lattice_Crosslink_NX.pdf (Page 4)

                                           40
              Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 41 of 48




Source: http://ir.latticesemi.com/static-files/e5b359ca-385a-4c96-b697-f0f0ccbe00d6 (Slide 17)




Source: https://www.electronicsweekly.com/news/products/fpga-pld/lattice-moves-fd-soi-
redesigns-fpgas-embedded-vision-edge-ai-2019-12/

        55.     Lattice has had knowledge of the ’496 Patent at least as of the date when it was

notified of the filing of this action.

        56.     Liberty Patents has been damaged as a result of the infringing conduct by Lattice

alleged above. Thus, Lattice is liable to Liberty Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                41
                Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 42 of 48




          57.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’496 Patent.

                ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT
                           AND PERSONAL JURISDICTION

          58.     Lattice has also indirectly infringed the ’504 Patent, the ’156 Patent, and the ’496

Patent by inducing others to directly infringe the ’504 Patent, the ’156 Patent, and the ’496

Patent.

          59.     Lattice has induced the end users and/or Lattice’s customers to directly infringe

(literally and/or under the doctrine of equivalents) the ’504 Patent, the ’156 Patent, and the ’496

Patent by using the accused products.

          60.     Lattice took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, claim 9 of the ’504

Patent, claim 9 of the ’156 Patent, and claim 9 of the ’496 Patent.

          61.     Such steps by Lattice included, among other things, advising or directing

customers and end users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

          62.     Lattice performed these steps, which constitute induced infringement, with the

knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent and with the knowledge that

the induced acts constitute infringement.




                                                    42
              Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 43 of 48




        63.     Lattice was and is aware that the normal and customary use of the accused

products by Lattice’s customers would infringe the ’504 Patent, the ’156 Patent, and the ’496

Patent. Lattice’s inducement is ongoing.

        64.     Lattice has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’504 Patent, the ’156 Patent, and the ’496

Patent by importing, selling or offering to sell the accused products.

        65.     Lattice has a significant role in placing the accused products in the stream of

commerce with the expectation and knowledge that they will be purchased by consumers in

Texas and elsewhere in the United States.

        66.     Lattice purposefully directs or controls the making of accused products and their

shipment to the United States, using established distribution channels, for sale in Texas and

elsewhere within the United States.

        67.     Lattice purposefully directs or controls the sale of the accused products into

established United States distribution channels, including sales to nationwide retailers. Lattice’s

established United States distribution channels include one or more United States based

affiliates.

        68.     Lattice purposefully directs or controls the sale of the accused products online and

in nationwide retailers, including for sale in Texas and elsewhere in the United States, and

expects and intends that the accused products will be so sold.

        69.     Lattice purposefully places the accused products—whether by itself or through

subsidiaries, affiliates, or third parties—into an international supply chain, knowing that the




                                                    43
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 44 of 48




accused products will be sold in the United States, including Texas. Therefore, Lattice also

facilitates the sale of the accused products in Texas.

       70.     Lattice took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused

products in a manner that infringes one or more claims of the ’504 Patent, the ’156 Patent, and

the ’496 Patent.

       71.     Such steps by Lattice included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing

that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on its or its

affiliates’ behalf, to import, sell, or offer to sell the accused products in an infringing manner.

       72.     Lattice performed these steps, which constitute induced infringement, with the

knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent, and with the knowledge that

the induced acts would constitute infringement.

       73.     Lattice performed such steps in order to profit from the eventual sale of the

accused products in the United States.

       74.     Lattice’s inducement is ongoing.

       75.     Lattice has also indirectly infringed by contributing to the infringement of the

’504 Patent, the ’156 Patent, and the ’496 Patent. Lattice has contributed to the direct

infringement of the ’504 Patent, the ’156 Patent, and the ’496 Patent by the end user of the

accused products.

       76.     The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ’504



                                                  44
              Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 45 of 48




Patent, the ’156 Patent, and the ’496 Patent, including, for example, claim 9 of the ’504 Patent,

claim 9 of the ’156 Patent, and claim 9 of the ’496 Patent.

        77.     The special features include, for example, components and/or features for

applying body biasing voltages during a power mode of a processor or other integrated circuit in

a manner that infringes the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        78.     These special features constitute a material part of the invention of one or more of

the claims of the ’504 Patent, the ’156 Patent, and the ’496 Patent, and are not staple articles of

commerce suitable for substantial non-infringing use.

        79.     Lattice’s contributory infringement is ongoing.

        80.     Lattice has had actual knowledge of the ’504 Patent, the ’156 Patent, and the ’496

Patent at least as of the date when it was notified of the filing of this action. Since at least that

time, Lattice has known the scope of the claims of the ’504 Patent, the ’156 Patent, and the ’496

Patent, the products that practice the ’504 Patent, the ’156 Patent, and the ’496 Patent, and that

Liberty Patents is the owner of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        81.     By the time of trial, Lattice will have known and intended (since receiving such

notice) that its continued actions would infringe and actively induce and contribute to the

infringement of one or more claims of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        82.     Furthermore, Lattice has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of Liberty Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,” 2008

Mich. St. L. Rev. 19 (2008).




                                                  45
             Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 46 of 48




       83.     Lattice’s actions are at least objectively reckless as to the risk of infringing valid

patents, and this objective risk was either known or should have been known by Lattice. Lattice

has knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

       84.     Lattice’s customers have infringed the ’504 Patent, the ’156 Patent, and the ’496

Patent. Lattice has encouraged its customers’ infringement.

       85.     Lattice’s direct and indirect infringement of the ’504 Patent, the ’156 Patent, and

the ’496 Patent has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of Liberty Patents’ rights under the patents-in-suit.

       86.     Liberty Patents has been damaged as a result of Lattice’s infringing conduct

alleged above. Thus, Lattice is liable to Liberty Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

       Liberty Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       Liberty Patents requests that the Court find in its favor and against Lattice, and that the

Court grant Liberty Patents the following relief:

       a.      Judgment that one or more claims of the ’504 Patent, the ’156 Patent, and the

’496 Patent have been infringed, either literally and/or under the doctrine of equivalents, by

Lattice and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining Lattice and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’504 Patent, the ’156 Patent, and the ’496 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ’504

                                                 46
            Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 47 of 48




Patent, the ’156 Patent, and the ’496 Patent by such entities;

       c.      Judgment that Lattice account for and pay to Liberty Patents all damages to and

costs incurred by Liberty Patents because of Lattice’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which Liberty Patents is

entitled under 35 U.S.C. § 284;

       d.      That Liberty Patents be granted pre-judgment and post-judgment interest on the

damages caused by Lattice’s infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award Liberty Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That Liberty Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.



Dated: June 30, 2021                          Respectfully submitted,

                                              /s/ Zachariah S. Harrington
                                              Matthew J. Antonelli
                                              Texas Bar No. 24068432
                                              matt@ahtlawfirm.com
                                              Zachariah S. Harrington
                                              Texas Bar No. 24057886
                                              zac@ahtlawfirm.com
                                              Larry D. Thompson, Jr.
                                              Texas Bar No. 24051428
                                              larry@ahtlawfirm.com
                                              Christopher Ryan Pinckney
                                              Texas Bar No. 24067819
                                              ryan@ahtlawfirm.com
                                              Rehan M. Safiullah
                                              Texas Bar No. 24066017
                                              rehan@ahtlawfirm.com

                                              ANTONELLI, HARRINGTON
                                              & THOMPSON LLP
                                              4306 Yoakum Blvd., Ste. 450

                                                47
Case 6:21-cv-00692 Document 1 Filed 06/30/21 Page 48 of 48




                          Houston, TX 77006
                          (713) 581-3000

                         Stafford Davis
                         State Bar No. 24054605
                         sdavis@stafforddavisfirm.com
                         Catherine Bartles
                         Texas Bar No. 24104849
                         cbartles@stafforddavisfirm.com
                         THE STAFFORD DAVIS FIRM
                         815 South Broadway Avenue
                         Tyler, Texas 75701
                         (903) 593-7000
                         (903) 705-7369 fax

                          Attorneys for Liberty Patents LLC




                            48
